Cooper, Judge.
Appellant Theresa Marley suffered injuries while riding on a water-slide ride at an amusement park owned and operated by appellee. She and her husband appeal from the trial court’s grant of summary judgment in favor of appellee.
The record reflects that appellants and their two children went to White Water Park to ride some of the various water slides. Mrs. Marley watched several persons ride a slide called the “Bonzai Pipeline” before deciding that it was safe enough for her and her children to ride. The ride consisted of being propelled downward by the force of gravity and the flow of water through a tube and then exiting into a *45pool of water. Mrs. Marley was injured when she exited the tube in an upside down position.
Decided November 19, 1990
Rehearing denied December 6, 1990
Cathey & Strain, Edward E. Strain III, for appellants.
Webb, Carlock, Copeland, Semler & Stair, Paul R. Vancil, for appellee.
Appellants argue that since there was nothing to put Mrs. Marley on notice that she would exit into the pool of water in anything other than a seated position, Mrs. Marley cannot be said to have assumed the risk of injury. We disagree. This case is controlled adversely by Atlanta Funtown v. Crouch, 114 Ga. App. 702 (3) (152 SE2d 583) (1966). “ ‘A person who rides or uses an amusement device assumes the hazards naturally and obviously arising from the proper use and operation of the device, such as the hazards inherent in the operation of a miniature car or scooter, if it is properly designed, constructed, and maintained.’ [Cits.]” Atlanta Funtown v. Crouch, supra at 713. We conclude that the risk of landing upside down after being propelled downward by the force of gravity and flow of water was a normal hazard of the “Bonzai Pipeline,” and Mrs. Marley assumed that risk upon entering the ride. See Atlanta Funtown v. Crouch, supra. Accordingly, we find no error with the grant of summary judgment to appellee.

Judgment affirmed.


Banke, P. J., and Birdsong, J., concur.